Citation Nr: 0324572	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a compensable disability evaluation for 
allergic rhinitis with sinusitis.  

3.  Entitlement to a compensable disability evaluation for 
bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
received treatment for a psychiatric 
disability from the VA North Texas Health 
Care System (Dallas VA Medical Center).  
Please request clinical records, 
outpatient treatment records, Mental 
Health Clinic treatment records, hospital 
summaries, consultations, as well as all 
examination reports, for the period prior 
to 1994.  Please note that for purposes 
of obtaining records, the veteran was 
also known as Annette Stone. 

2.  Please make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations: a VA examination by a 
psychiatrist to determine the etiology of 
any PTSD, a VA nose and sinus examination 
to determine the severity of the 
veteran's sinusitis and rhinitis, and a 
VA respiratory examination, including a 
pulmonary function test (PFT), to 
determine the severity of the veteran's 
bronchitis.  The examination reports 
should include the complete rationale for 
all opinions expressed. The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiners for review.

With regard to the veteran's PTSD 
examination, all indicated tests and 
studies, including psychological testing, 
should be performed with a view toward 
ascertaining whether the veteran meets 
the diagnostic criteria for PTSD.  If 
PTSD is found, the psychiatrist should 
specifically identify the stressor(s) to 
which the diagnosis relates.  The 
psychiatrist should obtain a detailed 
history from the veteran regarding the 
circumstances surrounding any such 
stressor.  If a diagnosis of PTSD is 
deemed appropriate, then the psychiatrist 
should comment on the link between 
current symptomatology and any in-service 
stressors reported by the veteran.  If 
PTSD is not found, then the psychiatrist 
should expressly say so and provide 
detailed reasons for such an opinion.  
Additionally, the psychiatrist should 
specifically address the findings 
reported in the March 1998 Haven Hospital 
report, as well as the findings made by 
James W. Kelley, M.D., in December 1998.  
The examiner should reconcile these 
findings with those made in the May 1994 
VA examination report, the July 1996 VA 
examination report, the October 1997 VA 
examination report, and the June 2000 VA 
examination report. 

With regards to the veteran's VA nose and 
sinus examination, the examiner should 
indicate the number of incapacitating and 
non-incapacitating episodes of sinusitis 
that occur per year (an incapacitating 
episode is one requiring bed-rest and 
treatment by a physician).  The examiner 
should also indicate whether the 
incapacitating sinusitis episodes require 
prolonged (four to six weeks) antibiotic 
treatment and whether any such sinusitis 
episodes are characterized by headaches 
(frequent or otherwise), pain, 
tenderness, discharge (purulent or 
otherwise) or crusting or scabbing.  The 
examiner should also indicate whether the 
veteran has chronic osteomyelitis and if 
radical surgery was performed.  The 
examiner should ascertain whether there 
are any nasal polyps associated with 
allergic rhinitis.  The examiner should 
also determine whether there is at least 
50 percent obstruction of the nasal 
passages on both sides or complete 
obstruction on one side.  The examiner 
should also address the findings made in 
the June 2000 VA examination report. 

With regards to the veteran's VA 
respiratory examination and PFT, the 
examiner should provide an opinion as to 
the current severity of the veteran's  
bronchitis. The examiner must 
specifically list the veteran's forced 
expiratory volume in one second (FEV- 1), 
the ratio of the forced expiratory volume 
in one second to the forced vital 
capacity (FEV-1\FVC), the maximum 
exercise capacity reported in ml/kg/min 
(and whether there is associated cardiac 
or respiratory limitation), and the 
diffusion capacity of the lung for carbon 
monoxide by the single breath method 
(DLCO (SB)).  The examiner should explain 
their meanings and explain any 
inconsistencies between his or her 
findings and those findings reported in 
the June 2000 VA examination report and 
PFT report.  It should be noted whether 
the veteran has cor pulmonale, right 
ventricular hypertrophy, or pulmonary 
hypertension, episodes of acute 
respiratory failure, or if the veteran 
requires outpatient oxygen therapy.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





